Name: Council Regulation (EEC) No 483/77 of 8 March 1977 opening, allocating and providing for the administration of Community tariff quotas for certain wines having a registered designation of origin, falling within subheading ex 22.05 C of the Common Customs Tariff, originating in Morocco (1977/78)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 65/4 Official Journal of the European Communities 11 . 3 . 77 COUNCIL REGULATION (EEC) No 483/77 of 8 March 1977 opening, allocating and providing for the administration of Community tariff quotas for certain wines having a registered designation of origin , falling within subheading ex 22.05 C of the Common Customs Tariff, originating in Morocco (1977/78) importation of products in the wine-growing sector originating in certain third countries (4), introduced the idea of a free-at-frontier reference price, being the reference price less customs duties actually levied ; Whereas it is in particular necessary to ensure equal and uninterrupted access for all Community importers to the abovementioned quotas, and uninterrupted application of the rates laid down for these quotas to all imports of the products concerned into the Member States until the quotas have been used up ; whereas, having regard to the above principles, the Community nature of the quotas can be respected by allocating the Community tariff quotas among the Member States ; whereas, in order to reflect most accu ­ rately the actual development of the market in the products in question , such allocation should be in proportion to the requirements of the Member States, assessed by reference to both the statistics relating to imports of the said products from Morocco over a representative reference period and the economic outlook for the quota period concerned ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 1 1 3 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ( ! ), Whereas the Interim Agreement between the Euro ­ pean Economic Community and the Kingdom of Morocco (2), signed on 27 April 1976 stipulates in Article 14 that certain wines having a registered desig ­ nation of origin falling within subheading ex 22.05 C of the Common Customs Tariff, originating in Morocco, shall be imported into the Community free of customs duties within the limits of an annual Community tariff quota of 50 000 hectolitres ; whereas these wines must be put up in containers holding two litres or less ; whereas, however, the Community has declared itself willing to apply the abovementioned provisions for a period of one year and for a volume not exceeding 20 000 hectolitres to wine exported in bulk ; whereas wines in bulk must be put up in accordance with specific requirements ; Whereas the import price for the wines must at any given moment be not less than the Community refer ­ ence prices for them ; whereas these wines must be accompanied by a certificate of designation of origin in accordance with the model given in Annex D to the Agreement in question ; Whereas, on the basis of an exchange of letters provided for in Article 14 of the Agreement and signed on (3 ), the tariff reduction shall apply from 1 April 1977 ; whereas the Community tariff quota in question should therefore be opened for an initial period from 1 April 1977 until 31 March 1978 ; Whereas Council Regulation (EEC) No 2506/75 of 29 September 1975 laying down special rules for the Whereas in this case , however, neither Community nor national statistics showing the breakdown for each of the types of wines in question are available and no reliable estimates of future imports can be made ; whereas, in these circumstances, the quota volumes should be allocated in initial shares, taking into account demand for these wines on the markets of the various Member States : Whereas, to take into account import trends for the products concerned in the various Member States, each of the quota amounts should be divided into two instalments, the first being allocated among the Member States and the second held as a reserve intended to cover at a later date the requirements of Member States who have used up their initial share ; whereas, in order to guarantee some degree of security to importers in each Member State, the first instal ­ ment of the Community quotas should be fixed at a level which could in the present circumstances, be 50 % of each of the quota volumes ;( ¢) OJ No C 57, 7 . 3 . 1977, p. 59 . ( 2 ) OJ No L 141 , 28 . 5 . 1976, p. 98 . ( 3 ) See page 2 of this Official Journal . (4 ) OJ No L 256, 2 . 10 . 1975, p. 2 . 11 . 3 . 77 Official Journal of the European Communities No L 65/5 reserve, to prevent a part of one or other of the Community quotas remaining unused in one Member State when it could be used in others ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united in and represented by the Benelux Economic Union, all transactions concerning the administration of the shares allocated to the above ­ mentioned economic union may be carried out by any one of its members, Whereas the initial shares of the Member States may not be used up at the same rate ; whereas, in order to take this into account and to avoid disruption , any Member State which has used up almost all of one of its initial shares should draw a supplementary share from the relevant reserve ; whereas this should be done by each Member State each time one of its supplementary shares is almost used up, and so on as many times as the reserve allows ; whereas the initial and supplementary shares should be valid until the end of the quota period ; whereas this form of adminis ­ tration requires close collaboration between the Member States and the Commission, and the Commis ­ sion must be in a position to follow the extent to which the quota volumes have been used up and inform the Member States thereof ; Whereas, if at a given date in the quota period a Member State has a considerable quantity of one of its initial shares left over, it is essential that it should return a significant proportion thereof to the relevant HAS ADOPTED THIS REGULATION : Article 1 1 . For the period from 1 April 1977 to 31 March 1978 Community tariff quotas shall be opened for the following products originating in Morocco within the limits set out below : CCT heading No Description Quotavolume 22.05 Wine of fresh grapes ; grape must with fermentation arrested by the addition of alcohol : C. Other :  Wines entitled to one of the following designations of origin : BERKANE, SAIS, BENI M'TIR, GUERROUANE, ZEMMOUR, ZENNATA of an actual alcoholic strength not exceeding 15 ° :  In containers holding two litres or less 30 000 hectolitres  In containers holding more than two litres 20 000 hectolitres (b) the containers must be completely filled ; (c) the means of closing the containers must be such that they cannot be tampered with and must ensure that they cannot be the subject of opera ­ tions during transportation or storage other than those carried out under the supervision of the authorities of either Morocco or the Member States ; (d) each container must be labelled in such a way as to permit identification of the quality wine it contains ; (e) the wine in question may be transported only in containers of a capacity not exceeding 25 hecto ­ litres . 2 . Within these tariff quotas the Common Customs Tariff duties applicable to these wines shall be totally suspended . The new Member States shall apply duties calculated in accordance with the relevant provisions of the Interim Agreement on trade in goods between the European Economic Community and Morocco and of the Act of Accession . 3 . The wines in question shall benefit from these tariff quotas on condition that the prices on import into the Community are not at any time less than the free-at-frontier reference prices referred to in Regula ­ tion (EEC) No 2506/75 and subsequent texts which apply to such prices. 4 . Wine in containers holding more than two litres must be put up in accordance with the following requirements : (a) the containers must be suitable for transporting wine and be used solely for that purpose ; 5 . Each of these wines, when imported, shall be accompanied by a certificate of designation of origin , issued by the relevant Moroccan authority, in accor ­ dance with the model annexed to this Regulation . No L 65/6 Official Journal of the European Communities 11 . 3 . 77 4 . Notwithstanding paragraphs 1 , 2 and 3, Member States may draw smaller shares than those fixed in these paragraphs if there is reason to believe that those fixed might not be used up. They shall inform the Commission of their reasons for applying this paragraph . Article 2 1 . The tariff quotas laid down in Article 1 shall be divided into two instalments. 2 . A first instalment of each quota shall be allo ­ cated among the Member States ; the shares which, subject to Article 5, shall be valid up to 31 March 1978 , shall be as follows : (in hectolitres) Article 4 Each additional share drawn pursuant to Article 3 shall be valid until 31 March 1978 . Member States Wines having a registered designation of origin in containers holding : two litres more than or less two litres Benelux 2 500 1 670 Denmark 1 500 1 000 Germany 3 000 2 000 France 3 000 2 000 Ireland 1 000 660 Italy 1 500 1 000 United Kingdom 2 500 1 670 Total 15 000 10 000 Article 5 Member States shall return to the reserve, not later than 1 February 1978 , the unused portion of their initial share which, on 15 January 1978, is in excess of 20% of the initial amount. They may return a greater portion if there are grounds for believing that such portion might not be used in full . Member States shall notify the Commission, not later than 1 February 1978 , of the total imports of the products concerned effected under the Community quotas up to and including 15 January 1978 and, where appropriate, the proportion of each of their initial shares that they are returning to each of the reserves. 3 . The second instalment of each quota, amounting to 15 000 and 10 000 hectolitres respectively, shall constitute the reserve . Article 6 The Commission shall keep account of the shares opened by Member States pursuant to Articles 2 and 3 and shall inform each State of the extent to which the reserve has been used up as soon as it has been noti ­ fied . The Commission shall notify the Member States, not later than 5 February 1978 , of the state of each reserve after the return of shares pursuant to Article 5. The Commission shall ensure that the drawing which uses up a reserve is limited to the balance available, and to this end, shall specify the amount thereof to the Member State making the final drawing. Article 3 1 . If 90 % or more of one of a Member State's initial shares, as specified in Article 2(2), or of that share less the portion returned to the relevant reserve where Article 5 has been applied, has been used up, that Member State shall , without delay, by notifying the Commission , draw a second share equal to 1 5 % of its initial share, rounded up where necessary to the next whole number, in so far as the amount in the reserve allows . 2 . If, after one or other of its initial shares has been used up, 90% or more of the second share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7-5% of its initial share, rounded up where necessary to the next whole number, in so far as the amount in the reserve allows . 3 . If, after one or other of its second shares has been used up, 90% or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with paragraph 1 , draw a fourth share equal to the third . This process shall continue apply until the reserves are used up. Article 7 1 . Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their aggre ­ gate shares in the Community quotas. 2 . Member States shall ensure that importers of the products concerned established in their territory have free access to the shares allocated to them. 11 . 3 . 77 Official Journal of the European Communities No L 65/7 3 . The extent to which a Member State has used up its shares shall be determined on the basis of the imports originating in Morocco and entered for home use. Article 8 At the request of the Commission, Member States shall inform it of imports actually charged against their shares . Article 9 The Member States and the Commission shall colla ­ borate closely in order to ensure that this Regulation is observed. Article 10 This Regulation shall enter into force on 1 April 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 March 1977. For the Council The President D. OWEN class="page"> BILAG  ANHANG  ANNEX  ANNEXE  ALLEGATO  BIJLAGE 1 . EksportÃ ¸r - AusfÃ ¼hrer - Exporter - Exporta ­ Z. Nummer - Nummer - teur - Esportatore - Exporteur : 00000Number - Numero - Numero - Nummer 3 . (Ursprungsbezeichnung garantierende Stelle) 4. Modtager - EmpfÃ ¤nger - Consignee - Destinataire - Destinatario - Geadresseerde; 5 . CERTIFIKAT FOR OPRINDELSESBETEGNELSE BESCHEINIGUNG DER URSPRUNGSBEZEICHNUNG CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAT D'APPELLATION D'ORIGINE CERTIFICATO DI DENOMINAZIONE DI ORIGINE CERTIFICAAT VAN BENAMING VAN OORSPRONG6 . Transportmiddel - BefÃ ¶rderungsmittel - Means Ã Ã  transport - Moyen ,ae transport - Mezzo Ã ±Ã ¹ trasporto - Vervoermiddel : 7 . (Ursprungsbezeichnung) 8 . Losningssted - Entladungsort - Place of unloading - Lieu de dÃ ©chargement - Luogo Ã ±Ã ¹ soarco - Plaats van lossing : 11 .9 . 10.1 MÃ ¦rker og numre, kollienes antal og art Zeichen und Nummern, Anzahl und Art der PackstÃ ¼cke Marks and numbers, number and kind of packages Marques et numÃ ©ros, nombre et nature des colis Marca e numero, quantitÃ e natura dei colli Merken en nummers, aantal en soort der colli b runovÃ ¦gt Rohgewicht Gross weight Poids brut Peso lordo Brutogewicht Liter Liter Litres Litres Litri Liter 12 . I - Liter (i bogstaver) - Liter ( in Buchstaben) - Litres ( in words) - Litres (en lettres) - Litri ( in lettere) - Liter (voluit): 13. PÃ ¥tegning fra udstedende organ - Bescheinigung der erteilenden Stelle - Certificate of the issuing authority - visa ae i organisme emetteur - visto Ã ¥en organismo eminente - visum van ae instantie van argine: 14 . Toldstedets attest - Sichtvermerk der ZÃ ¶llstelle - Customs stamp - Visa de la douane - Visto della dogana - Visum van de douane (OversÃ ¦ttelse se nr. 15 - Ã ber ­ setzung siehe Nr. 15 - see the translation under No 15 - Voir traduction au n0 15 - Vedi traduzione al n . 15 - Zie voor vertaling nr. 15 ) Det bekrÃ ¦ftes, at vinen, der er nÃ ¦vnt i dette certifikat, er fremstillet i omrÃ ¥det og ifÃ ¸lge marokkansk lovgivning er berettiget til oprindelsesbetegnelsen : » «. Alkohol tilsat denne vin er alkohol fremstillet af vin. Wir bestÃ ¤tigen, daÃ  der in dieser Bescheinigung bezeichnete Wein im Bezirk gewonnen wurde und ihm nach marokkanischem Gesetz die Ã rsprungsbezeichnung ,, " zuerkannt wird. Der diesem Wein zugefÃ ¼gte Alkohol ist aus Wein gewonnener Alkohol . We hereby certify that the wine described in this certificate is wine produced within the wine district of and is considered by Maroccan legislation as entitled to the designation of origin ' '. The alcohol added to this wine is alcohol of vinous origin . Nous certifions que le vin dÃ ©crit dans ce certificat a Ã ©tÃ © produit dans la zone de et est reconnu, suivant la loi marocaine, comme ayant droit Ã la dÃ ©nomination d'origine « ». L'alcool ajoutÃ © Ã ce vin est de l'alcool d'origine vinique. Si certifica che il vino descritto nel presente certificato Ã ¨ un vino prodotto nella zona di ed Ã ¨ riconosciuto, secondo la legge marocchina come avente diritto alla denominazione di origine « ». L'alcole aggiunto a questo vino Ã ¨ alcole di origine vinica. Wij verklaren dat de in dit certificaat omschreven wijn is vervaardigd in het wijndistrict van en dat volgens de Marokkaanse wetgeving de benaming van oorsprong .. " erkend wordt. De aan deze wijn toegevoegde alcohol is alcohol, uit wijn gewonnen . 16 . (') 0) Rubrik forbeholdt eksportlandets andre angivelser. (1) Diese Nummer ist weiteren Angaben des Ausfuhrlandes vorbehalten . 0) Space reserved for additional details given in the exporting country. (1 ) Case rÃ ©servÃ ©e pour d'autres indications du pays exportateur. ( 1) Spazio riservato per altre indicazioni del paese esportatore. ( i ) Ruimte bestemd voor andere gegevens van het land van uitvoer.